NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0276n.06

                                           No. 20-3865


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                Jun 07, 2021
 UNITED STATES OF AMERICA                        )
                                                                            DEBORAH S. HUNT, Clerk
                                                 )
        Plaintiff-Appellee,                      )
                                                 )
                                                          ON APPEAL FROM THE UNITED STATES
 v.                                              )
                                                          DISTRICT COURT FOR THE NORTHERN
                                                 )
                                                          DISTRICT OF OHIO
 JUSTIN MCINTOSH                                 )
                                                 )
                                                                            OPINION
        Defendant-Appellant.                     )



       BEFORE:        MOORE, CLAY, and STRANCH, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Justin McIntosh appeals his below-Guidelines

sentence of 130 months imposed after he pleaded guilty to two counts of distribution of heroin. The

district court found that because McIntosh had two prior state convictions for drug-trafficking, he

was a career offender under USSG § 4B1.1. McIntosh challenges his sentence as procedurally and

substantively unreasonable, arguing that the district court misclassified him as a career offender

and did not fully consider the § 3553(a) factors. Because the district court did not err in finding

that McIntosh qualified as a career offender and weighed the sentencing factors in a reasonable

manner, we AFFIRM McIntosh’s sentence.

                                     I.   BACKGROUND

       Justin McIntosh had a record of drug-trafficking convictions dating back to 2013. In 2019,

he was charged with and pleaded guilty to two counts of heroin distribution, in violation of

21 U.S.C. §§ 841(a)(1) and (b)(1)(C). The Presentence Investigation Report (PSR) recommended
No. 20-3865, United States v. McIntosh


a Guidelines range based on McIntosh’s classification as a career offender due to three prior heroin

trafficking offenses. McIntosh objected to the PSR’s conclusion that he was a career offender.

           At sentencing, the district court addressed McIntosh’s objections to the PSR. The court

recognized that one of McIntosh’s offenses did not qualify as a predicate offense for a career

offender classification as a result of our decision in United States v. Havis, 927 F.3d 382 (6th Cir.

2019) (en banc). It determined, however, that McIntosh had two other offenses that independently

qualified as predicate offenses and so sustained McIntosh’s objections in part and overruled them

in part.

           The district court accepted the PSR’s career offender classification, which increased

McIntosh’s offense level from 12 to 34 and increased his criminal history category from III to VI.

With a three-level reduction for acceptance of responsibility, McIntosh’s total adjusted offense level

was 31. After considering the 3553(a) factors, McIntosh’s prior conduct, and his testimony, the

court concluded that the career offender Guideline range of 188 to 235 months was “just slightly

higher than is necessary” and varied downward, imposing a 130-month concurrent term of

imprisonment. McIntosh filed a timely appeal, renewing his objection to his career offender

classification and the reasonableness of his sentence.

                                          II.   ANALYSIS

           We review the district court’s sentence for procedural or substantive reasonableness under

an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). A court abuses its

discretion if it commits a procedural error, “such as failing to calculate (or improperly calculating)

the Guidelines range.” Id. A sentence is substantively unreasonable if the district court gave too

much weight to some of the § 3553(a) factors and too little to others. United States v. Rayyan, 885

F.3d 436, 442 (6th Cir. 2018). A sentence that falls within a correctly calculated Guidelines range




                                                  -2-
No. 20-3865, United States v. McIntosh


is presumed to be reasonable; however, a sentence outside the Guidelines range is not presumed to

be unreasonable. United States v. Massey, 663 F.3d 852, 857 (6th Cir. 2011).

       A. Procedural Reasonableness

       First, McIntosh contends that his sentence is procedurally unreasonable because the district

court improperly counted one of his prior drug-trafficking convictions as a predicate offense for his

career offender classification. To qualify for a career offender enhancement, a defendant must have

“at least two prior felony convictions of either a crime of violence or a controlled substance

offense.” USSG § 4B1.1(a). USSG § 4B1.2(c) further explains that the requirement of “two prior

felony convictions” is satisfied if “the sentences for at least two of the aforementioned felony

convictions are counted separately under the provisions of § 4A1.1(a), (b), or (c).” The Guidelines

address how to treat multiple prior sentences under the provisions of § 4A1.1. Section 4A1.2(a)(2)

sets forth what is known as the “single sentence” rule, providing:

       If the defendant has multiple prior sentences, determine whether those sentences are
       counted separately or treated as a single sentence. Prior sentences always are counted
       separately if the sentences were imposed for offenses that were separated by an
       intervening arrest (i.e., the defendant is arrested for the first offense prior to
       committing the second offense). If there is no intervening arrest, prior sentences are
       counted separately unless (A) the sentences resulted from offenses contained in the
       same charging instrument; or (B) the sentences were imposed on the same day. Treat
       any prior sentence covered by (A) or (B) as a single sentence.

USSG § 4A1.2(a)(2) (emphasis added). Application Note 3(A) to § 4A1.2, specifies how to

evaluate multiple prior convictions treated as a “single sentence” for purposes of determining

predicate offenses for a career offender classification. Application Note 3(A) explains:

       for purposes of determining predicate offenses, a prior sentence included in the
       single sentence should be treated as if it received criminal history points, if it
       independently would have received criminal history points. Therefore, an individual
       prior sentence may serve as a predicate under the career offender guideline (see
       § 4B1.2(c)) or other guidelines with predicate offenses, if it independently would
       have received criminal history points. However, because predicate offenses may be
       used only if they are counted “separately” from each other (see § 4B1.2(c)), no more



                                                 -3-
No. 20-3865, United States v. McIntosh


       than one prior sentence in a given single sentence may be used as a predicate
       offense.

       For example, a defendant's criminal history includes one robbery conviction and one
       theft conviction. The sentences for these offenses were imposed on the same day,
       eight years ago, and are treated as a single sentence under § 4A1.2(a)(2). If the
       defendant received a one-year sentence of imprisonment for the robbery and a two-
       year sentence of imprisonment for the theft, to be served concurrently, a total of 3
       points is added under § 4A1.1(a). Because this particular robbery met the definition
       of a felony crime of violence and independently would have received 2 criminal
       history points under § 4A1.1(b), it may serve as a predicate under the career offender
       guideline.
USSG § 4A1.2 comment n.3(A) (emphasis added). The Note establishes two rules for determining

when convictions counted as part of a “single sentence” qualify as predicate offenses: (1) if the

conviction “was independently eligible to receive criminal-history points;” and (2) “only one

conviction from any single sentence can count as a qualifying predicate.” See United States v. Silva,

981 F.3d 794, 799 (10th Cir. 2020).

       McIntosh’s PSR identified three career offender predicate offenses: (1) a January 2014

heroin-trafficking conviction, in violation of Ohio Revised Code § 2925.03(A)(2); (2) a December

2015 heroin-trafficking conviction, in violation of Ohio Revised Code § 2925.03(A)(1); and (3) a

December 2015 drug-trafficking conviction, in violation of Ohio Revised Code §2925.03(A)(2).

McIntosh argues that his two December 2015 offenses should be merged into a “single sentence”

under USSG § 4A1.2(a)(2) and that neither conviction included in the “single sentence” was a

predicate offense because the heroin-trafficking conviction, in violation of § 2925.03(A)(1), did not

qualify as a career-offender predicate offense. Relying on Application Note 3(A), the Government

contends that even after excluding the nonqualifying heroin-trafficking conviction, the December

2015 drug-trafficking conviction, in violation of Ohio Revised Code § 2925.03(A)(2), served as the

second qualifying career predicate offense.




                                                -4-
No. 20-3865, United States v. McIntosh


         McIntosh does not dispute the Government’s argument that his January 2014

heroin-trafficking conviction, a fourth-degree felony, was a controlled substance offense that

qualified as a career offender predicate offense. His December 2015 convictions must be merged

under the “single sentence” rule because they were sentenced on the same day, with no intervening

arrest. USSG § 4A1.2(a)(2). The December 2015 heroin-trafficking conviction, in violation of

Ohio Revised Code § 2925.03(A)(1), was an attempt crime and therefore did not qualify as a

controlled substance offense for a career offender predicate offense. United States v. Havis,

927 F.3d 382 (6th Cir. 2019) (en banc); see United States v. Alston, 976 F.3d 727, 728 (6th Cir.

2020) (acknowledging that Ohio’s § 2925.03(A)(1) “offer to sell” statute no longer qualifies as a

controlled substance offense). However, when considered independently, the December 2015

drug-trafficking conviction, in violation of Ohio Revised Code § 2925.03(A)(2), constitutes a

predicate controlled substance offense. See United States v. Smith, 960 F.3d 883, 890–92 (6th Cir.),

cert. denied, 141 S. Ct. 442 (2020).

         The commentary of Application Note 3(A) works to clarify the “single sentence” rule set

out in USSG § 4A1.2(a)(2) as applied to the career offender framework of USSG § 4B1.1(a). See

Havis, 927 F.3d at 386 (“[C]ommentary has no independent legal force—it serves only to interpret

the Guidelines’ text, not to replace or modify it.”).                   While USSG § 4B1.1(a) requires two

convictions for McIntosh to be classified as a career offender, it does not explain how we should

evaluate multiple prior convictions merged into a combined sentence. Application Note 3(A)

explains how courts evaluate multiple convictions for these single sentences. 1 Interpreting a


1
  Also, of note, the text of the Guidelines suggests that courts may consider the specific details of each conviction that
make up a “single sentence” for the purposes of making a Guidelines range determination. USSG § 4A1.2(a)(2) states
that “[f]or purposes of applying § 4A1.1(a), (b), and (c), if prior sentences are treated as a single sentence, use the
longest sentence of imprisonment if concurrent sentences were imposed. If consecutive sentences were imposed, use
the aggregate sentence of imprisonment.” This instruction implies that the underlying facts of the prior convictions are



                                                           -5-
No. 20-3865, United States v. McIntosh


guideline or explaining how it is to be applied is not an impermissible expansion or addition to the

text of a guideline where the guideline itself is silent about applicability to a particular scenario.

United States v. Caro-Silva, 815 F. App’x 836, 841 (6th Cir. 2020) (recognizing that “Application

Note 3(D) does not [] add to or expand upon the text of § 1B1.3(a)(1)(A)—it simply interprets ‘all

acts and omissions committed’ to include drugs”). The district court appropriately followed

Application Note 3(A)’s procedure by counting McIntosh’s January 2014 and December 2015

convictions as the two predicate offenses for a career offender enhancement. It did not commit a

procedural error by determining that McIntosh qualified as a career offender.

   B. Substantive Reasonableness

        McIntosh also challenges the substantive reasonableness of his sentence. At sentencing, the

district court acknowledged that McIntosh had entered a plea agreement, and thus accepted the

factual basis for the charges. The court continued by discussing McIntosh’s individual history and

characteristics, including that he had no history of violence and that he had a long history of drug

dependency and related convictions which, in the district court’s view, rendered him a danger to

the community.        After weighing the 3553(a) factors, hearing rehabilitation testimony from

McIntosh directly, and considering sentences of similarly situated defendants, the court determined

that the career offender Guidelines range was “slightly higher than is necessary.” The district court

varied downward, 38 to 80 months below the advisory range, and imposed a 130-month sentence

on each count to be served concurrently. The court conducted a meaningful sentencing hearing,

considering the parties’ arguments and weighing the § 3553 factors. It “adequately explain[ed] the

chosen sentence” and “[did] not presume that the Guidelines range is reasonable,” United States v.



not immediately discarded after a sentence is merged into a single sentence. Neither the defendant, the Government,
nor the district court may arbitrarily determine which prior conviction—and which conviction’s underlying details—
govern.


                                                       -6-
No. 20-3865, United States v. McIntosh


Guarracino, 750 F. App’x 438, 440 (6th Cir. 2018) (quoting Gall, 552 U.S. at 50–51), nor did it

give an unreasonable amount of weight to any pertinent factor, see United States v. Pittman, 736 F.

App’x 551, 557 (6th Cir. 2018) (finding that district court did not abuse its decision “by declining

to vary further from the recommended sentencing range”). McIntosh’s sentence was substantively

reasonable.

                                    III.   CONCLUSION

       For these reasons, we AFFIRM the sentencing decisions of the district court.




                                                -7-